  8:18-cr-00312-JFB-SMB Doc # 78 Filed: 09/24/20 Page 1 of 1 - Page ID # 320




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:18CR312

       vs.
                                                                  ORDER
LAWRENCE HENDERSON and KENDALL
MILLER,

                     Defendants.


This matter is before the court on Defendant Henderson’s Unopposed Motion to Continue
Trial [77]. Counsel seeks additional time to complete the investigation into the
Defendant’s defense and resolve this matter short of trial. For good cause shown,

        IT IS ORDERED that Defendant Henderson’s Unopposed Motion to Continue Trial
[77] is granted, as follows:

      1. The jury trial, as to both defendants, now set for September 29, 2020, is
         continued to December 8, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and December 8, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: September 24, 2020.

                                         BY THE COURT:

                                         s/Susan M. Bazis
                                         United States Magistrate Judge
